DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to the Amendment/Argument filed on 05/12/2021.  
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Remark 1 in page 11 regarding double patenting:
Applicant concerns that the claims of the pending US Patent Application 16/452,344 do not recite using a "spare solid state drive" to handle the failure of the component solid state drive within a "solid state drive". 
The examiner respectfully disagrees and submit that:
First, 16/452,344 claim 8 recites “generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive”; therefore, “the second solid state drive” corresponds to Applicant’s "spare solid state drive" because datasets stored in the first component solid state drive are duplicated (e.g., generate a copy) in “the second solid state drive” recited in 16/452,344.
Second, 16/452,344 claim 8 recites “a solid state drive comprising a plurality of component solid state drives, including a first component solid state drive and a second solid state drive” … “substitute a function of the first component solid state drive for the dataset with a corresponding function of the second solid state drive”. Therefore, “the second solid state drive” (corresponding to Applicant’s "spare solid state drive") that handles failure of the component solid state drive is within the "solid state drive" because the solid state drive comprises the first component solid state drive and the second solid state drive”.
Remark 2 in page 11 regarding 35 U.S.C. 103(a)
Applicant concerns Varnica teaches that the storage configured with a storage aggregator controller and multiple solid state drives, but the storage in Fig. 1 of Varnica does not correspond to a solid state drive configured with a drive aggregator and multiple component solid state drives, particularly, the storage taught in Fig. 1 of Varnica is a network storage because the storage “send the retrieved data to the host system via a host interface or computer network” (Varnica, [0009]).
The examiner respectfully disagrees and submit that 
First, regarding host interface, claim 1 does not require any particular type of “host interface” by reciting “a drive aggregator having: at least one host interface”. Therefore, Varnica teaches the storage “send the retrieved data to the host system via a host interface or computer network” as shown in [0009] reads on the claim limit regarding host interface.  
Second, regarding storage device interface, Varnica teaches in [0010] “The storage device interface is configured to communicate locally with a plurality of local storage devices”; and in [0042], “Storage aggregator controller 104 is communicatively coupled to multiple storage devices 106-1, 106-2, 106-3 via respective storage device interfaces 122 (sometimes referred to as storage interface) and local communication paths 110-1, 110-2, 110-3 (collectively local communication paths 110), such as a serial attached small computer system interface (SAS), a serial ATA interface, a peripheral component interconnect express (PCIe) interface, a cloud protocol, a protocol for a storage area network, or the like”.
Note that, the storage device interfaces (e.g., SAS, SATA, PCIe) taught by Varnica are similar to Applicant’s point to point serial connections, as shown in Specification, [0033], “the driver aggregator 103 is connected to the component solid state drives 107 to 109 via a bus 105. For example, the bus 105 can include point to point serial connections from the driver aggregator 103 to the component solid state drives 107 to 109. The point to point serial connections between the driver aggregator 103 and the component solid state drives 107 to 109 can be in accordance with a serial advanced technology attachment (SATA) communication protocol, a peripheral component interconnect express (PCIe) communication protocol, or another protocol. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of pending US Patent Application 16/452,344 (hereinafter 344). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
16/452,341 (present application)
16/452,344
Claim 1: A solid state drive, comprising:
at least one component solid state drive;
a spare solid state drive; and
a drive aggregator having: at least one host interface;
at least one drive interface connected to the at least one component solid state drive; and
an interface connected to the spare solid state drive;

wherein the drive aggregator is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in the component solid state drive; and
wherein in response to a failure of the component solid state drive, the drive aggregator is configured to substitute a function of the component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, based on the copy of the dataset maintained in the spare solid state drive.

Claim 11: A method, comprising:
providing a solid state drive having a plurality of component solid state drive, a spare solid state drive, and a drive aggregator;

receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses;
implementing, by the drive aggregator, the commands via transmitting commands to the component solid state drives;
maintaining, by the drive aggregator in the spare solid state drive, a copy of a dataset that is stored in a first component solid state drive in the plurality of component solid state drives; and
in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, based on the copy of the dataset maintained in the spare solid state drive

Claim 18: A driver aggregator, comprising:
at least one host interface configured to receive commands from at least one host system;
a plurality of drive interfaces configured to be connected to a plurality of component solid state drives;
an interface configured to be connected to a spare solid state drive; and
a translation logic coupled between the host interface, the plurality of drive interfaces, and the interface to the spare solid state drive;
wherein the translation logic is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in a first component solid state drive in the plurality of component solid state drives; and
wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, using the copy of the dataset maintained in the spare solid state drive
Claim 8: A solid state drive, comprising:
a plurality of component solid state drives, including a first component solid state drive and a second solid state drive; and
a drive aggregator having: at least one host interface;
a plurality of drive interface connected to the plurality of component solid state drives;
a translation logic coupled between the at least one host interface and the plurality of drive interface;
wherein the drive aggregator is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive; and
wherein in response to a failure of the first component solid state drive, the drive aggregator is configured to substitute a function of the first component solid state drive for the dataset with a corresponding function of the second solid state drive, based on the copy of the dataset generated in the second solid state drive.

Claim 1: A method, comprising:
providing a solid state drive having a plurality of component solid state drives and a drive aggregator, the plurality of component solid state drives including at least a first component solid state drive and a second component solid state drive;
receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses;
implementing, by the drive aggregator, the commands via transmitting commands to the component solid state drives;
generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and
in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, based on the copy of the dataset generated in the second component solid state drive
Claim 18: A driver aggregator, comprising:
at least one host interface configured to receive commands from at least one host system;
a plurality of drive interfaces configured to be connected to a plurality of component solid state drives, including a first component solid state drive and a second component solid state drive;

a translation logic coupled between the at least one host interface and the plurality of drive interfaces;
wherein the translation logic is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and
wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, using the copy of the dataset generated in the second component solid state drive.

Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter referred as Varnica), in view of Rosenband et al.  (US 8,397,013; hereinafter Rosenband), further in view of Linnell et al.  (US 8,694,724; hereinafter Linnell).
Regarding independent claim 1, Varnica teaches a solid state drive (Fig. 1, Storage Aggregator Controller 104 & Storage Device 106), comprising: at least one component solid state drive (Fig. 1, Storage Drive 106-1 ~ 106-3); (Fig. 1, Storage Aggregator Controller 104) having: at least one host interface (Fig. 1, Host interface 120); at least one drive interface connected to the at least one component solid state drive (Fig. 1, Storage interface 110-1 ~ 110-3); 
Varnica does not explicitly teach a spare solid state drive.
In an analogous art of memory module, Rosenband teaches a plurality of component solid state drive including a spare solid state drive (col. 7, ll. 5-8, The Sub-Stack 302 shown as an example in FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308, resulting in an array or stack of 9 flash memory components 308, 304 1-304 n). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Varnica and Rosenband before them, to improve Varnica’s Storage Aggregator connecting to a plurality of component solid state drives with Rosenband’s a plurality of component solid state drives including a spare sold state drive for the benefits of fault tolerance for replacing a damaged component and increasing the yield of the Sub-Stack 302 during assembly. 
Thus, in view of Rosenband, one of the component solid state drive (storage devices 106-1 ~ 106-3 taught by Varnica in Fig. 1) is a spare solid state drive.
The combination of Varnica and Rosenband further teaches
and an interface connected to the spare solid state drive (Rosenband, Fig. 3, Flash interface 310; Varnica, storage device interface 110); 
Varnica and Rosenband do not explicitly teach, in an analogous art of fault tolerance, Linnell teaches wherein the drive aggregator is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in the component solid state drive (col. 4, ll. 4-9, RAID-1 systems include one or more disks that provide redundancy of the virtual disk. One disk is required to contain the data of the virtual disk, as if it were the only disk of the array. One or more additional disks contain the same data as the first disk, providing a “mirror” of the data of the virtual disk);
and wherein in response to a failure of the component solid state drive, the drive aggregator is configured to substitute a function of the component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, based on the copy of the dataset maintained in the spare solid state drive (col. 5, ll. 6-9, It is also common practice for a data storage system to include a hot spare disk drive. When a regular disk drive fails, the hot spare disk drive kicks in by taking over the role of the failing disk drive. For example, the storage control circuitry stores a copy of the data that currently exists on the failing disk drive onto the hot spare disk drive. The storage control circuitry then operates the hot spare disk drive in place of the failing disk drive; 
col. 6, ll. 39-42, A Flash-based Cached Universal Hot Spare (“CHS”) is a virtual device that may be created on-demand from unused/infrequently used cache slots in a large flash-based cache…Hard-disk sparing may be combined with this approach to provide both improved performance and complete automation of the rebuild/repair cycle;
col. 15, ll. 5-10, the technique may be configured to use either the physical hot spare device or to provision at least a portion of the cache as virtual hot spare device;
col. 11, ll. 33-34 & 44-47, the cache may be a flash based cache… the cache may be dynamically provisioned to act as the hot spare in response to detecting a failure state in connection with one of the data storage devices;
col. 12, ll. 42-47, if a failure state is detected 520 the failed data storage device is protected 530 from write I/O in response to detecting a failure state in connection with the data storage device. For example, the technique may be configured to protect the failed data storage device from the write I/O and to direct new write I/O to the cache until such time as the failure is corrected or repaired).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Linnell, Varnica and Rosenband before them, to improve Varnica and Rosenband’s a drive aggregator coupled with a plurality of component SSDs and a spare SSD with Linnell’s physical hot spare device and Flash-based Cached Universal Hot Spare with flash based cache providing a “mirror” of the data of the virtual disk serving act as the hot spare in response to detecting a failure state in connection with one of the data storage devices because it is a common practice for a data storage system to include a hot spare drive for the benefits of fault tolerance (Linnell, col. 5, ll. 6-9, It is also common practice for a data storage system to include a hot spare disk drive).
Thus, in view of Linnell, a copy of a dataset that is stored in the component solid state drive is maintained in the spare solid state drive (Varnica, Fig. 1, one of storage devices 106-1 ~ 106-3; Rosenband, col. 7, ll. 5-8, FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308).
Regarding independent claim 11, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1.
Varnica in view of Rosenband and Linnell further teaches receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses (Varnica, Fig. 1 & [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable; Linnell, col. 2, ll. 35-49 & col. 3, ll. 46-56, the host computer issues a write request to one of the front-end directors to perform a write command …The Table maps the host computer address into an address in the bank of disk drives).
Regarding claim(s) 2, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein the drive aggregator is configured to mirror data-altering operations for the dataset in the component solid state drive and in the spare solid state drive (Linnell, col. 4, ll. 11-12, a write operation must be performed for each mirror disk;
col. 12, ll. 42-47, if a failure state is detected 520 the failed data storage device is protected 530 from write I/O in response to detecting a failure state in connection with the data storage device. For example, the technique may be configured to protect the failed data storage device from the write I/O and to direct new write I/O to the cache until such time as the failure is corrected or repaired).  
Regarding claim(s) 3, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein the spare solid state drive has a capacity smaller than the component solid state drive (Rosenband, col. 7, ll. 5-8, FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308; Linnell, Fig. 6C, capacity of dv is smaller than capacity of d0~d4).  
Regarding claim(s) 4, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein the solid state drive has a plurality of component solid state drives (Varnica, Fig. 1, a plurality of Storage Device 106); the drive aggregator has a plurality of drive interfaces (Varnica, Fig. 1, a plurality of Storage Device interface 110); and the spare solid state drive has a capacity smaller than the plurality of component solid state drives (Varnica, Fig. 1, one of storage devices, e.g., 106-1, is smaller than capacity of storage device 106-2 & 106-3; Rosenband, col. 7, ll. 5-8, FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308; Linnell, Fig. 6C, capacity of dv is smaller than capacity of d0~d4).  
Regarding claim(s) 5, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein the plurality of component solid state drives store at least one dataset that has no replica in the spare solid state drive (Linnell, col. 12, ll. 42-47, if a failure state is detected 520 the failed data storage device is protected 530 from write I/O in response to detecting a failure state in connection with the data storage device. For example, the technique may be configured to protect the failed data storage device from the write I/O and to direct new write I/O to the cache until such time as the failure is corrected or repaired; Fig. 6C, capacity of dv is smaller than capacity of d0~d4).  
Regarding claim(s) 6, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein each of the plurality of component solid state drives has a controller capable of processing commands from host systems; and the drive aggregator is configured to receive commands in the at least one host interface and implement the commands using the plurality of component solid state drives (Varnica, Fig. 1; abs., The storage aggregator controller communicates, via a host interface, over a computer network with one or more remote hosts, and also communicates, via a storage device interface, with a plurality of local storage devices, which are separate from the remote host(s) and which have respective non-volatile memories. The storage aggregator controller manages the local storage devices for storage or retrieval of media objects).  
Regarding claim(s) 7, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein each of the plurality of the component solid state drives and the spare solid state drive is packaged in an integrated circuit package having a ball grid array (BGA) form factor (Rosenband, Fig. 5; col. 8, ll. 6-11).  
Regarding claim(s) 8, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein the dataset is identified based on a namespace (Varnica, [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable;
Linnell, col. 2, ll. 35-49 & col. 3, ll. 46-56, the host computer issues a write request to one of the front-end directors to perform a write command …The Table maps the host computer address into an address in the bank of disk drives).  
Regarding claim(s) 9, the combination of Varnica, Rosenband and Linnell further teaches wherein after the failure of the component solid state drive, the drive aggregator is configured to select an alternative component solid state drive from the plurality of component solid state drives and rebuild the dataset in the alternative component solid state drive (Linnell, col. 14, ll. 4-8, The rebuilt data may be copied and returned to the new data storage device in response to repairing, correcting or replacing the failed data storage device with the new data storage device. In such a scenario, the virtual hot spare device may be re-provisioned as cache in response to copying or returning rebuilt data to the new data storage device).  
Regarding claim(s) 10, Varnica, Rosenband and Linnell teach all elements as discussed above. The combination of Varnica, Rosenband and Linnell further teaches wherein the drive aggregator is configured to mirror the data-altering operations for the dataset in the component solid state drive and in the spare solid state drive, without mirroring non-data-altering operations performed in the component solid state drive for the dataset (Linnell, col. 12, ll. 42-48, if a failure state is detected 520 the failed data storage device is protected 530 from write I/O in response to detecting a failure state in connection with the data storage device. For example, the technique may be configured to protect the failed data storage device from the write I/O and to direct new write I/O to the cache until such time as the failure is corrected or repaired).  
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica), in view of Rosenband et al.  (US 8,397,013; hereinafter Rosenband), further in view of Linnell et al.  (US 8,694,724; hereinafter Linnell), further in view of Ramani et al. (US 2017/0109184; hereinafter Ramani).
Regarding claim(s) 12, although Varnica, Rosenband, and Linnell teaches address mapping (Varnica, Fig. 1 & [0010]; Rosenband, Fig. 4, Mapping 418; col. 9, ll. 30-34; Linnell, col. 2, ll. 35-49 & col. 3, ll. 46-56) and Rosenband further teaches mapping update (col. 12, ll. 47-52, the page table must be updated accordingly to reflect that the previously cached address range is (or will soon be) no longer available in cache (operation 870). Similarly, the OS records the status indicating that address range is (or will soon be) not mapped (see operation 872)), Varnica, Rosenband, and Linnell do not explicitly teach storing failover settings identifying association of the dataset with the first component solid state drive and the spare solid state drive. In an analogous art of memory system, Ramani teaches storing failover settings identifying association of the dataset with the first component solid state drive and the spare solid state drive ([0054], the first storage cluster and the second storage cluster may be configured according to a disaster recovery relationship, such that the second storage cluster is configured to provide failover client access to data, replicated from the first storage cluster (e.g., access to data within a mirror storage device, of the second storage cluster, comprising replicated data mirrored from a storage device of the first storage cluster), responsive to a disaster occurring at the first storage cluster; [0051], A storage aggregate may be stored across one or more storage devices according to a data mirroring configuration;
[0025], The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ramani, Varnica, Rosenband, and Linnell before them, to improve Varnica, Rosenband, and Linnell’s updating mapping with Ramani’s failover setting to provide mirrored data in the spare device replicated from the first storage device (Ramani, [0054], to provide failover client access to data, replicated from the first storage cluster (e.g., access to data within a mirror storage device, of the second storage cluster, comprising replicated data mirrored from a storage device of the first storage cluster), responsive to a disaster occurring at the first storage cluster).
The combination of Varnica, Rosenband, Linnell and Ramani further teaches
in response to the failure of the first component solid state drive, removing from the failover settings association between the dataset and the first component solid state drive (Ramani, [0060], Within a pairing of storage virtual machines, …the replicated storage virtual machine (A1-DR) 420 is dormant while the storage virtual machine (A1) 408 is actively providing clients with access to user data; [0063], The relocation component 401 may switch the storage virtual machine 414 into a dormant state and the replicated storage virtual machine (A2-DR) 424 into an active state for facilitating client access; Linnell, col. 5, ll. 14-16, Typically, the failing disk drive is then removed from the data storage system, discarded by a technician, and may subsequently be replaced by another disk drive).
Regarding claim(s) 13, the combination of Varnica, Rosenband, Linnell and Ramani further teaches wherein the dataset is identified based on a namespace (Varnica, [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable;
Linnell, col. 2, ll. 35-49 & col. 3, ll. 46-56, the host computer issues a write request to one of the front-end directors to perform a write command …The Table maps the host computer address into an address in the bank of disk drives).  
Regarding claim(s) 14, the combination of Varnica, Rosenband, Linnell and Ramani further teaches after the failure of the first component solid state drive: identifying a second component solid state drive in the plurality of component solid state drives; and rebuilding the dataset in the second component solid state drive according to the copy of the dataset maintained in the spare solid state drive (Linnell, col. 14, ll. 4-8, The rebuilt data may be copied and returned to the new data storage device in response to repairing, correcting or replacing the failed data storage device with the new data storage device. In such a scenario, the virtual hot spare device may be re-provisioned as cache in response to copying or returning rebuilt data to the new data storage device).
Regarding claim(s) 15, the combination of Varnica, Rosenband, Linnell and Ramani further teaches after rebuilding the dataset in the second component solid state drive, updating the failover settings to include association between the dataset and the second component solid state drive (Ramani, [0001], When the first storage cluster recovers from the disaster, the second storage cluster may switch back (e.g., a switch back of ownership of the storage devices and storage virtual machines) to the first storage cluster; Rosenband, col. 12, ll. 47-52, the page table must be updated accordingly to reflect).  
Regarding claim(s) 16, the combination of Varnica, Rosenband, Linnell and Ramani further teaches wherein each of the plurality of the component solid state drives and the spare solid state drive is packaged in an integrated circuit package having a ball grid array (BGA) form factor (Rosenband, Fig. 5; col. 8, ll. 6-11).  
Regarding claim(s) 17, the combination of Varnica, Rosenband, Linnell and Ramani further teaches wherein the dataset is identified via a region of logical addresses defined in a capacity of the solid state drive and used in the commands received in the at least one host interface (Linnell, col. 2, ll. 39-42, After the request has passed to the requesting one of the front-end directors, the director determines the size of the end-user data and reserves space in the cache memory to store the request; col. 3, ll. 46-57, access to data may be provided to one or more host computers from what the host computers view as a plurality of logical devices or logical volumes (LVs), also referred to as LUNs;
Varnica, Fig. 1 & [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable).  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica), in view of Rosenband et al.  (US 8,397,013; hereinafter Rosenband), further in view of Linnell et al.  (US 8,694,724; hereinafter Linnell), further in view of Chang (US 2018/0150401).
Regarding independent claim 18, Varnica teaches A driver aggregator (Fig. 1, Storage Aggregator Controller 104), comprising: at least one host interface configured to receive commands from at least one host system (Fig. 1, Host interface 120); a plurality of drive interfaces configured to be connected to a plurality of component solid state drives (Fig. 1, Storage interface 110-1 ~ 110-3);
Varnica does not explicitly teach a spare solid state drive.
In an analogous art of memory module, Rosenband teaches a plurality of component solid state drive including a spare solid state drive (col. 7, ll. 5-8, The Sub-Stack 302 shown as an example in FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308, resulting in an array or stack of 9 flash memory components 308, 304 1-304 n). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Varnica and Rosenband before them, to improve Varnica’s Storage Aggregator connecting to a plurality of component solid state drives with Rosenband’s a plurality of component solid state drives including a spare sold state drive for the benefits of fault tolerance for replacing a damaged component and increasing the yield of the Sub-Stack 302 during assembly. 
Thus, in view of Rosenband, one of the component solid state drive (storage devices 106-1 ~ 106-3 taught by Varnica in Fig. 1) is a spare solid state drive.
The combination of Varnica and Rosenband further teaches an interface configured to be connected to a spare solid state drive (Rosenband, Fig. 3, Flash interface 310; Varnica, storage device interface 110); 
Although Varnica and Rosenband teach the address translation between logical addresses and physical addresses (Varnica, Fig. 1 & [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable), Varnica and Rosenband do not explicitly teach, in an analogous art of fault tolerance, Linnell teaches wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, using the copy of the dataset maintained in the spare solid state drive (col. 4, ll. 4-9, RAID-1 systems include one or more disks that provide redundancy of the virtual disk. One disk is required to contain the data of the virtual disk, as if it were the only disk of the array. One or more additional disks contain the same data as the first disk, providing a “mirror” of the data of the virtual disk;
col. 5, ll. 6-9, It is also common practice for a data storage system to include a hot spare disk drive. When a regular disk drive fails, the hot spare disk drive kicks in by taking over the role of the failing disk drive. For example, the storage control circuitry stores a copy of the data that currently exists on the failing disk drive onto the hot spare disk drive. The storage control circuitry then operates the hot spare disk drive in place of the failing disk drive; 
col. 6, ll. 39-42, A Flash-based Cached Universal Hot Spare (“CHS”) is a virtual device that may be created on-demand from unused/infrequently used cache slots in a large flash-based cache…Hard-disk sparing may be combined with this approach to provide both improved performance and complete automation of the rebuild/repair cycle;
col. 15, ll. 5-10, at least one physical hot spare device for use in conjunction with the technique as described herein in order to provide additional assurances. As described above, the technique may be configured to use either the physical hot spare device or to provision at least a portion of the cache as virtual hot spare device. The decision may be dependent on the location of the physical hot spare with respect to the data storage devices in the RAID configuration;
col. 11, ll. 33-34 & 44-47, the cache may be a flash based cache… the cache may be dynamically provisioned to act as the hot spare in response to detecting a failure state in connection with one of the data storage devices;
col. 14, ll. 51-55, For a degraded write, the technique may write to the virtual hot spare device… For a degraded read I/O, the technique may read from surviving data storage devices to the virtual hot spare device;
col. 2, ll. 35-49 & col. 3, ll. 46-56, the host computer issues a write request to one of the front-end directors to perform a write command …The Table maps the host computer address into an address in the bank of disk drives).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Linnell, Varnica and Rosenband before them, to improve Varnica and Rosenband’s a drive aggregator coupled with a plurality of component SSDs and a spare SSD with Linnell’s physical hot spare device and Flash-based Cached Universal Hot Spare with flash based cache providing a “mirror” of the data of the virtual disk serving act as the hot spare in response to detecting a failure state in connection with one of the data storage devices because it is a common practice for a data storage system to include a hot spare drive for the benefits of fault tolerance (Linnell, col. 5, ll. 6-9, It is also common practice for a data storage system to include a hot spare disk drive).
Thus, in view of Linnell, a copy of a dataset that is stored in the component solid state drive is maintained in the spare solid state drive (Varnica, Fig. 1, one of storage devices 106-1 ~ 106-3; Rosenband, col. 7, ll. 5-8, FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308).
Although the combination of Varnica, Rosenband and Linnell teaches a translation logic coupled between the host interface, the plurality of drive interfaces, and the interface to the spare solid state drive (
Linnell, col. 2, ll. 35-49 & col. 3, ll. 46-56,  when the host computer wishes to store end-user (i.e., host computer) data at an address, the host computer issues a write request to one of the front-end directors to perform a write command. One of the front-end directors replies to the request and asks the host computer for the data. After the request has passed to the requesting one of the front-end directors, the director determines the size of the end-user data and reserves space in the cache memory to store the request. The front-end director then produces control signals for such front-end director. The host computer then transfers the data to the front-end director. The front-end director then advises the host computer that the transfer is complete. The front-end director looks up in a Table, not shown, stored in the cache memory to determine which one of the rear-end directors is to handle this request. The Table maps the host computer address into an address in the bank of disk drives;
Rosenband, Fig. 4, Mapping 418; col. 9, ll. 30-34, The translation between host address and Hybrid DIMM address is performed by the combination of the normal operation of the host memory management and the mapper logic function on the Hybrid DIMM using well-known and existing techniques; 
Varnica, Fig. 1 & [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable), 
Varnica, Rosenband and Linnell do not explicitly teach, in an analogous art of memory system, Chang teaches wherein the translation logic is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in a first component solid state drive in the plurality of component solid state drives ([0073], as the data of the sixteenth non-volatile memory die NVM_16 is migrated to the spare memory die, mapping information indicating the storage location of the data of the sixteenth non-volatile memory die NVM_16 in the first flash domain FD_0 may be changed; [0078], as the data of the sixteenth non-volatile memory die NVM_16 of the second flash domain FD_1 is migrated to the spare memory die, some of second logical addresses corresponding to the data of the sixteenth non-volatile memory die NVM_16 may be changed, and mapping information regarding the second logical addresses before and after the change of the second logical addresses may be stored in the mapping table of the redirector 113).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Chang, Varnica, Rosenband and Linnell before them, to improve Varnica, Rosenband and Linnell’s address translation logic between host interface, the plurality of drive interfaces, and the interface to the spare solid state drive with Chang’s address translation logic maintaining the mapping information indicating the storage location of the data migrated to spare memory. The motivation of doing so would be for the benefits of retrieving a copy of dataset from the spare SSD device instead of the failed SSD device.
Regarding claim(s) 19, the combination of Varnica, Rosenband, Linnell and Chang further teaches an integrated circuit package, wherein the at least one host interface, the translation logic, the plurality of drive interfaces, and the interface to the spare solid state drive are packaged in the integrated circuit package (Rosenband, Figs. 1B, 2, 4 & 5; Chang, Figs. 1, 2 & 5);
wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Chang, [0036], The HCPU 110 may divide a command from the host 2000 according to the first mapping unit and generate divided commands (e.g., internal commands). Furthermore, the HCPU 110 may divide the internal commands according to the first mapping unit and transmit the divided internal commands to the first through fourth FCPUs 120_1 through 120_4. The HCPU 110 may include a domain distributor 111, a domain server 112, and a redirector 113; [0062], domain distributor 111 and/or redirector 113 may be embodied as at least one of portion (e.g., cache memory) of the HCPU 110 for storing instructions that when executed by the HCPU 110, configure the HCPU 110 as a special-purpose processor for performing the functions of the domain distributor 111 and/or redirector 113; 
Varnica, [0067], FIGS. 1-4 are performed by control circuitry or various electronic components of one or more electronic circuits, such as but not limited to an integrated circuit, application-specific integrated circuit (ASIC), Field Programmable Gate Array (FPGA), and/or other like circuitry); and
wherein the translation logic is configured to maintain the copy of the dataset via identifying first commands to be performed in the first component solid state drive for the dataset and issuing corresponding second commands to the spare solid state drive in addition to issue the first commands to the first component solid state drive (Chang, [0037], The first through fourth FCPUs 120_1 through 120_4 may process respectively allocated internal commands, thereby performing a memory accessing operation. In the first through fourth FCPUs 120_1 through 120_4, address converting operations may be performed to convert logical addresses into physical addresses according to the first and second mapping units; [0094], Depending on whether the first through fourth flash domains FD_0 through FD_3 include a fail memory die and whether the first through fourth flash domains FD_0 through FD_3 include spare memory dies, the redirectors 113B may change some of the first through fourth logical addresses and output some of the first through fourth data to a flash domain different from that in the case no fail memory die is included. Accordingly, when a fail memory die appears in the first through fourth flash domains FD_0 through FD_3 as described above with reference to FIGS. 5A through 5C, the redirector 113B may migrate recovered data to a spare memory die).
Regarding claim(s) 20, the combination of Varnica, Rosenband, Linnell and Chang further teaches wherein after the failure of the first component solid state drive, the translation logic is configured to rebuild the data in a second component solid state drive in the plurality of component solid state drives, while executing commands received in the at least one host interface and directed to the dataset using the spare solid state drive (Linnell, col. 14, ll. 4-8, The rebuilt data may be copied and returned to the new data storage device in response to repairing, correcting or replacing the failed data storage device with the new data storage device. In such a scenario, the virtual hot spare device may be re-provisioned as cache in response to copying or returning rebuilt data to the new data storage device; col. 14, ll. 56-62, For a write hit, the technique may write to the virtual hot spare device so that the background rebuilding process is not disturbed. For a read hit, the technique may read from virtual hot spare device so that the background rebuilding process is not disturbed).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137